UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4895



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LUTHER JOE CYRUS, a/k/a Joe Cyrus,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cr-00106)


Submitted:   April 23, 2007                 Decided:   May 18, 2007


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John M. Ervin, III, ERVIN LAW FIRM, Darlington, South Carolina, for
Appellant. Rose Mary Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Luther    Joe   Cyrus    seeks    to   appeal   his   resentencing

following this court’s remand.        See United States v. Cyrus, No.

04-4625, 2005 WL 1220856 (4th Cir. May 24, 2005) (unpublished). In

criminal cases, the defendant must file the notice of appeal within

ten days after the entry of judgment.        Fed. R. App. P. 4(b)(1)(A).

With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to

thirty days to file a notice of appeal.          Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          Because the district court entered judgment on March 21,

2006, Cyrus had until April 4, 2006, in which to note a timely

appeal.   Counsel moved for an extension of time to note an appeal

on April 5, 2006.    The district court granted the motion for good

cause shown on August 16, 2006.       However, in accordance with Fed.

R. App. P. 4(b)(4), the court lacked authority to extend the appeal

period beyond May 4, 2006.        Thus, Cyrus’s notice of appeal, filed

on August 22, 2006, was untimely.           Accordingly, we dismiss the

appeal.

          This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move this court for leave to withdraw


                                    - 2 -
from representation.    Counsel’s motion must state that a copy

thereof was served on the client.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                              - 3 -